Exhibit 99.1 News Release Company Contacts: Gregory Walker , Sonia Segovia, VP, Finance and CFO IR Coordinator Tel: (408) 938-6457 Tel: (408) 938-6491 Email:gregory.walker@pdf.com Email: sonia.segovia@pdf.com PDF Solutions® Reports First Fiscal Quarter Results SAN JOSE, Calif.—April 30 , 2015—PDF Solutions, Inc. (“PDF Solutions” or the “Company”) (NASDAQ: PDFS) , the leading provider of process-design integration technologies to enhance integrated circuit (IC) manufacturability, today announced financial results for its first fiscal quarter ended March 31, 2015. Total revenues for the first fiscal quarter of 2015 totaled $26.8 million, up 3% from $26.1 million for the fourth fiscal quarter of 2014 and down 1% when compared to total revenues of $27.1 million for the first fiscal quarter of 2014. Design-to-silicon-yield solutions revenue for the first fiscal quarter of 2015 totaled $18.2 million, up 31% from $13.9 million for the fourth fiscal quarter of 2014 and up 22% when compared to design-to-silicon-yield solutions revenue of $14.9 million for the first fiscal quarter of 2014 . Gainshare performance incentives revenue for the first fiscal quarter of 2015 totaled $8.7 million , down 29% from $12.2 million for both the fourth fiscal quarter and the first fiscal quarter of 2014
